Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections

Claim 16 objected to because of the following informalities:  Claim 16 is missing a period in the end.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ooi (US Patent No. 10,446,985). With regard to Claim 1, Ooi discloses an electrical connector (2) comprising: an insulative housing (60) defining a receiving space (Fig. 1); a plurality of contacts (20s) secured to the insulative housing and exposed to the receiving space; a first and second holding members (46) secured to two opposite ends of the insulative housing and exposed to the receiving space; and a shielding plate (47) located between the first and second holding members; wherein at least one of the first and second holding members has an integral coupling (40a, 40b) parallel to the shielding plate.
With regard to Claim 2, Ooi discloses each holding member having two separate parts with one part (Fig. 12, part of 46 that couples with 57) thereof being coupled to the shielding plate by an associated coupling portion (57).
With regard to Claim 3, Ooi discloses the shielding plate comprising a first shield (first 47) and a second shield (second 47) separated from the first shield (Fig. 12), the first shield is coupled to the first holding member, and the second shield is coupled to the second holding member.
With regard to Claim 4, Ooi discloses the shielding plate being coupled to both the first holding member and the second holding member (Fig. 12).
With regard to Claim 5, Ooi discloses the shielding plate being coplanar with the coupling portion (Fig. 12).
With regard to Claim 6, Ooi discloses an electrical connector assembly (1, 2) comprising: a plug connector (1) including: an insulative plug housing (50) defining a pair of side walls (Fig. 1) along a longitudinal direction to commonly define a receiving space (Fig. 1) therebetween in a transverse direction perpendicular to the longitudinal direction, the receiving space being exposed to an exterior in a vertical direction perpendicular to both the longitudinal direction and the transverse direction; a plurality of plug contacts (10s) secured to the corresponding side walls with contacting limbs (33) facing toward the receiving space in the transverse direction, respectively; a pair of metallic holding members (34) secured to two opposite longitudinal ends of the plug housing in the longitudinal direction; and a metallic shielding plate (47) set located at a longitudinal centerline of the housing, extending along the longitudinal direction, and unitarily extending from at least one of the pair of holding members and communicatively exposed toward the pair of side walls in the transverse direction.
With regard to Claim 7, Ooi discloses the plug contact being undeflectable.
With regard to Claim 8, Ooi discloses the metallic shielding plate set including two spaced shielding plates (Fig. 12) respectively unitarily extending from the pair of holding members.
With regard to Claim 9, Ooi discloses each holding member being constructed of a first part (Fig. 12, part of 46 that couples with 57) and a second part (57) spaced from each other with a gap in the transverse direction, and the shielding plate is unitarily formed with one of the first part and the second part.
With regard to Claim 10, Ooi discloses one shielding plate being unitarily formed with the first part of one holding member while the other shielding plate is unitarily formed with the second part of the other holding member so as to have the corresponding two gaps not aligned with each other in the longitudinal direction.
With regard to Claim 11, Ooi discloses in each holding member, each of the first part and the second part forming a corresponding plug contact (10s).
With regard to Claim 12, Ooi discloses each holding member including a coupling portion (Fig. 12, part of 46 that couples with 57) directly linked to the corresponding shielding plate, an end plate linked to the coupling portion sidewardly and secured to an end face of the housing and spanning perpendicular to the longitudinal direction, a horizontal plate (Fig. 12) linked to the end plate, secured to a top face of the housing and spanning perpendicular to the vertical direction, and a vertical plate (Fig. 12) linked to the horizontal plate, secured to the corresponding side wall and spanning perpendicular to the transverse direction.
With regard to Claim 13, Ooi discloses the plug connector further including one grounding contact (30s) unitarily extending sidewardly from the vertical plate, and the grounding contact includes a contacting limb (Fig 3) and an associated horizontal soldering part (30b) therewith to commonly extend from an upper edge thereof in a folded manner.
With regard to Claim 14, Ooi discloses each holding member including a first part (Fig. 12, part of 46 that couples with 57) and a second part (57) space from each other with a gap therebetween in the transverse direction, and the first par and the second part are similar to each other except that the first part is linked to the shielding plate set while the second part is not.
With regard to Claim 15, Ooi discloses a receptacle connector (2), the receptacle connector including: an insulative receptacle housing (60) having a pair of side walls (Fig. 1) extending along the longitudinal direction and spaced from each other with a receiving cavity (Fig. 1) and a center island (61) therebetween in the transverse direction, a receiving slit (where 47 is located) in a longitudinal centerline of the center island; and a plurality of receptacle contacts (20s) secured to the corresponding side walls of the receptacle housing with corresponding deflectable contacting parts (25A) extending toward the center island in the transverse direction, respectively; wherein during mating, the center island of the receptacle connector is received within the receiving space of the plug connector, the pair of side walls of the plug housing are receive within the receiving cavity of the receptacle connector, the plug contacts are mated with the corresponding receptacle contacts, respectively, and the shielding plate (47) set is received within the receiving slit.
With regard to Claim 16, Ooi discloses the receptacle connector further including a metallic shielding shell (47) secured to the receptacle housing, and the shielding shell includes a pair of side parts each forming unitarily a plurality of resilient ground contacts (40s) alternately arranged with the corresponding receptacle contacts along the longitudinal direction.
With regard to Claim 17, Ooi discloses each side part essentially continuously extending a full length of the corresponding side wall of the receptacle housing along the longitudinal direction, and unitarily connected to a corresponding end part.
With regard to Claim 18, Ooi discloses each of side part and the end part having one horizontal solder leg (Fig. 1).
With regard to Claim 19, Ooi discloses a metal sub-assembly for use with an electrical connector (2) including an insulative housing (60) defining a pair of side walls (Fig. 1) along a longitudinal direction to commonly define a receiving space (Fig. 1) therebetween in a transverse direction perpendicular to the longitudinal direction, the receiving space being exposed to an exterior in a vertical direction perpendicular to both the longitudinal direction and the transverse direction, the metal sub-assembly comprising: a metallic holding member (Figs. 11-12) adapted to be secured to an longitudinal end of the housing in the longitudinal direction; and a metallic shielding plate (47) set located at a longitudinal centerline of the housing, extending along the longitudinal direction, and unitarily extending from the holding member for being communicatively exposed toward the pair of side walls of the housing in the transverse direction; wherein the holding member includes a coupling portion (Fig. 12, part of 46 that couples with 57) directly linked to the corresponding shielding plate, an end plate (57) linked to the coupling portion sidewardly and spanning perpendicular to the longitudinal direction, a horizontal plate linked to the end plate and spanning perpendicular to the vertical direction, and a vertical plate (Fig. 12) linked to the horizontal plate and spanning perpendicular to the transverse direction.
With regard to Claim 20, Ooi discloses one grounding contact unitarily extending sidewardly from the vertical plate, and the grounding contact includes a contacting limb (Fig. 11) and a horizontal soldering part (Fig. 1) associated therewith to commonly extend from an upper edge thereof in a folded manner.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses electrical connectors, similar to Applicant’s claimed invention, having holding members and shielding plates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833